April 29, 2014 Stewart Capital Advisors, LLC 800 Philadelphia Street Indiana, Pennsylvania15701 Re:Stewart Capital Mutual Funds; File Nos. 811-21955 and 333-137670 Gentlemen: A legal opinion (the “Legal Opinion”) that we prepared was filed with Post-Effective Amendment No. 6 to the Stewart Capital Mutual Funds' Registration Statement.We hereby give you our consent to incorporate by reference the Legal Opinion into Post-Effective Amendment No. 13 to the Registration Statement (the “Amendment”), and consent to all references to us in the Amendment. Very truly yours, /s/ THOMPSON HINE LLP THOMPSON HINE LLP JMS
